Case 2:15-cv-03035-ES-JAD Document 63 Filed 10/04/19 Page 1 of 1 PagelD: 333

400 Crossing Boulevard

NORRIS 8” Floor
P.O. Box 5933

P.A. Bridgewater, NJ 08807

T: 908-722-0700

ATTORNEYS AT LAW F: 908-722-0755

Direct: 908-252-4228
Email: mraymondflood@norris-law.com

October 4, 2019
VIA ECF

Hon. Esther Salas, U.S.D.J.
Martin Luther King Building
& U.S. Courthouse

50 Walnut Street

Newark, NJ 07101

Re: Dorsainvil v. Peim, et al.
Case No. 2:15-cv-3035-ES-JAD

Dear Judge Salas:

We represent defendants, Carol Gallagher and Alejandrina Sumicad (“Defendants”), in
the above-referenced matter. Motions to dismiss were filed on behalf of each of the Defendants,
presently returnable October 7, 2019. See Docket Nos. 60 and 61. Plaintiffs opposition papers
to Defendants’ motions were due on Monday, September 23, 2019. Although his opposition was
filed on September 25, 2019, the document was not electronically posted until yesterday,
Thursday, October 3, 2019. See Docket No. 62. Accordingly, we are writing to respectfully
request an extension of one week from yesterday’s date until October 10, 2019, to file reply
papers in support of Defendants’ motions.

Thank you Your Honor for your attention to this matter.

Respectfully submitted,

Hlth tod.

Margaret Raymond-Flood

MRF/chr
cc: Wedpens Dorsainvil, pro se (via Regular Mail)

 

wii Wp
S es BRIDGEWATER, NJ | NEW YORK, NY | ALLENTOWN, PA

WWW.NORRISMCLAUGHLIN.COM

LAW x,
Jai

WER it »?
